


110 HR 6848 IH: To extend through April 1, 2009, the MinnesotaCare

U.S. House of Representatives
2008-09-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6848
		IN THE HOUSE OF REPRESENTATIVES
		
			September 9, 2008
			Mr. Ellison (for
			 himself, Ms. McCollum of Minnesota,
			 Mr. Oberstar,
			 Mr. Walz of Minnesota,
			 Mr. Peterson of Minnesota, and
			 Mr. Ramstad) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce
		
		A BILL
		To extend through April 1, 2009, the MinnesotaCare
		  Medicaid demonstration project.
	
	
		1.Extension of MinnesotaCare
			 Medicaid demonstration projectNotwithstanding any other provision of law,
			 the Secretary of Health and Human Services shall extend, effective July 1,
			 2008, and through April 1, 2009, the approval of waivers under section 1115 of
			 the Social Security Act (42 U.S.C. 1315) for Medicaid demonstration project No.
			 11–W–00039/5 (entitled Prepaid Medical Assistance Project Plus (PMAP+)),
			 providing for operation of the MinnesotaCare program as well as providing
			 authority for other flexibilities within the Medicaid program that support
			 Minnesota's healthcare infrastructure.
		
